IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 111 WM 2020
                                                  :
                      Respondent                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 DEVINE A. CAMPBELL,                              :
                                                  :
                      Petitioner                  :


                                         ORDER



PER CURIAM

       AND NOW, this 19th day of March, 2021, in light of the February 2, 2021 order

issued by the Court of Common Pleas of Mercer County, the “Permission from the

Supreme Court to File a Petition for Allowance of Appeal Nunc Pro Tunc” is GRANTED.

Petitioner has 30 days in which to file his Petition for Allowance of Appeal.